DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claims 1, 13 and 17, Zimmerman discloses an apparatus / method of operating an illuminator (Figs. 13 and 14), comprising: 
directing a radiation beam to the illuminator comprising slit fingers (as shown in Figs. 3-10); 
sensing a first value of each of the slit fingers prior to a first exposure operation on a first workpiece (paragraphs [0095] and [0096]); 
sensing a second value of each of the slit fingers subsequent to the first exposure operation (paragraphs [0095] and [0096]); 
determining a shifting value of the respective slit finger based on a difference between the first value and the second value (paragraphs [0088] and [0090] teaches the difference between values); 

Lee et al. discloses an exposure apparatus wherein temperature sensors TS (see FIG. 9) are attached to the aperture members 21-1 and 21-2, the reflective optical elements 22-1 and 22-2, the iris adjusters 35, the DMDs 41-1 to 41-8, etc. such that temperatures are controlled so that individual optical members are maintained at a predetermined temperature (paragraphs [0082]-[0086]).
However, the combination of Zimmerman and Lee et al. does not teach coupling temperature sensors to the respective slit fingers, wherein each of the temperature sensors is arranged at one of a tip portion and a middle portion of the respective slit finger in an alternating manner, and it does not appear to be obvious why one of ordinary skill in the art would modify the combination of Zimmerman and Lee et al. wherein each of the temperature sensors is arranged at one of a tip portion and a middle portion of the respective slit finger in an alternating, see pages 6-7 of the remarks.
Accordingly, the prior art fails to teach or fairly suggest an apparatus / method of operating an illuminator requiring “coupling temperature sensors to the respective slit fingers, wherein each of the temperature sensors is arranged at one of a tip portion and a middle portion of the respective slit finger in an alternating manner; sensing a first temperature value of each of the slit fingers via the temperature sensors coupled thereto prior to a first exposure operation on a first workpiece; sensing a second temperature value of each of the slit fingers via the temperature sensors coupled thereto subsequent to the first exposure operation”, in the combination required by the claim.

Claims 2-12, 14-16 and 18-20 are allowable by virtue of their dependency on claim 1, 13 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Zimmerman et al. [US 2010/0302525 A1]
	Van Greevenbroek [US 2009/0135394 A1]
	Dierichs et al. [US 2005/0270513 A1]
	Muramatsu [US 2009/0073404 A1]
	Mizusawa et al. [US 5,390,227 A]
	Kawahara [US 2007/0268473 A1]
	Ohya et al. [US 2007/0014112 A1]
	Wiener et al. [US 2006/0139608 A1]
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEORAM PERSAUD/Primary Examiner, Art Unit 2882